       Case 5:20-cv-01020-RDP-JHE Document 15 Filed 02/02/21 Page 1 of 2                                 FILED
                                                                                                2021 Feb-02 PM 03:02
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION

 CHRISTOPHER ALLEN HAYNES,                          )
                                                    )
        Petitioner,                                 )
                                                    )
 v.                                                 )   Case No.: 5:20-cv-01020-RDP-JHE
                                                    )
 WARDEN HEADLEY, et al.,                            )
                                                    )
        Respondents.                                )



                                  MEMORANDUM OPINION

       This is an action for a writ of habeas corpus action filed by pro se Petitioner Christopher

Allen Haynes on or about June 1, 2020. (Doc. 1). Petitioner challenges his conviction and fifteen-

year sentence, imposed on September 7, 2018, for one count of identity theft, in the Circuit Court

of Cullman County, Alabama. (Id.). On January 8, 2021, the Magistrate Judge to whom the case

was referred entered a Report and Recommendation pursuant to 28 U.S.C. § 636(b),

recommending that the habeas petition be dismissed with prejudice as untimely, and with

unexhausted and procedurally defaulted claims. (Doc. 14). Although Petitioner was notified of

his right to file objections within fourteen (14) days, no objections have been filed with the court.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Magistrate Judge’s Report and Recommendation, the court is of the opinion that the

Magistrate Judge’s findings are due to be and are hereby ADOPTED and the Recommendation is

ACCEPTED. Accordingly, the petition for writ of habeas corpus is due to be dismissed with

prejudice. Further, because the petition does not present issues that are debatable among jurists of

reason, a certificate of appealability is due to be denied. See 28 U.S.C. § 2253(c); Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules Governing § 2254 Proceedings.
Case 5:20-cv-01020-RDP-JHE Document 15 Filed 02/02/21 Page 2 of 2




A separate Final Order will be entered.

DONE and ORDERED this February 2, 2021.



                                     _________________________________
                                     R. DAVID PROCTOR
                                     UNITED STATES DISTRICT JUDGE




                                          2
